EXHIBIT 99.2 Third-Quarter Fiscal 2014 Earnings July 31, 2014 ® Registered trademark, Ashland or its subsidiaries, registered in various countries ™ Trademark, Ashland or its subsidiaries, registered in various countries Forward-Looking Statements This presentation contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Ashland has identified some of these forward-looking statements with words such as “anticipates,” “believes,” “expects,” “estimates,” “is likely,” “predicts,” “projects,” ”forecasts,” “may,” “will,” “should” and “intends” and the negatives of these words or other comparable terminology. In addition, Ashland may from time to time make forward-looking statements in its filings with the Securities and Exchange Commission (SEC), news releases and other written and oral communications. These forward-looking statements are based on Ashland’s expectations and assumptions, as of the date such statements are made, regarding Ashland’s future operating performance and financial condition, the economy and other future events or circumstances. Ashland’s expectations and assumptions include, without limitation, internal forecasts and analyses of current and future market conditions and trends, management plans and strategies, operating efficiencies and economic conditions (such as prices, supply and demand, cost of raw materials, and the ability to recover raw-material cost increases through price increases), and risks and uncertainties associated with the following: Ashland’s substantial indebtedness (including the possibility that such indebtedness and related restrictive covenants may adversely affect Ashland’s future cash flows, results of operations, financial condition and its ability to repay debt), the sale transactions involving Ashland Water Technologies and the ASK joint venture and the potential sale transaction involving the elastomers division (includingthe possibility that the transactions may not occur or that, if a transaction does occur, Ashland may not realize the anticipated benefits from such transaction), the global restructuring program (including the possibility that Ashland may not realize the anticipated revenue and earnings growth, cost reductions and other expected benefits from the program), Ashland's ability to generate sufficient cash to finance its stock repurchase plans, severe weather, natural disasters and legal proceedings and claims (including environmental and asbestos matters). Various risks and uncertainties may cause actual results to differ materially from those stated, projected or implied by any forward-looking statements, including, without limitation, risks and uncertainties affecting Ashland that are described in its most recent Form 10-K (including Item 1A Risk Factors) filed with the SEC, which is available on Ashland’s website at http://investor.ashland.com or on the SEC’s website at www.sec.gov. Ashland believes its expectations and assumptions are reasonable, but there can be no assurance that the expectations reflected herein will be achieved. Unless legally required, Ashland undertakes no obligation to update any forward-looking statements made in this presentation whether as a result of new information, future events or otherwise. Regulation G: Adjusted Results The information presented herein regarding certain unaudited adjusted results does not conform to generally accepted accounting principles in the United States (U.S. GAAP) and should not be construed as an alternative to the reported results determined in accordance with U.S. GAAP. Ashland has included this non-GAAP information to assist in understanding the operating performance of the company and its reportable segments. The non-GAAP information provided may not be consistent with the methodologies used by other companies. All non-GAAP information related to previous Ashland filings with the SEC has been reconciled with reported U.S. GAAP results. 3 Fiscal Third Quarter 2014 Highlights1 •Earnings from continuing operations of $0.90 per share -Adjusted EPS of $1.63 vs. $1.31 in prior year •Volumes increased 3% vs. prior year •Sales of $1.6 billion, down 1% from prior year -Excluding guar and Intermediates & Solvents (I&S), sales rose 2% •Adjusted EBITDA of $298 million -Up 9% from prior year •Global restructuring gains momentum -Achieved more than $80 million in annualized run-rate savings through third quarter 1Ashland's third-quarter earnings release dated July 31, 2014, available on Ashland's website at http://investor.ashland.com, reconciles adjusted amounts to amounts reported under GAAP. 4 •Sale of Ashland Water Technologies for $1.8 billion in cash expected to be completed later today -After-tax proceeds of ~$1.4 billion, primarily to be used for share buyback •Repurchased ~$80 million of shares -More than 760,000 shares to be retired in Q4 •To initiate $1.0 billion in share repurchase programs -$750 million accelerated share repurchase program -$250 million 10b5-1 program 1Ashland's third-quarter earnings release dated July 31, 2014, available on Ashland's website at http://investor.ashland.com, reconciles adjusted amounts to amounts reported under GAAP. Stock Buyback Update 11 Fiscal Third Quarter 2014 Corporate Items •Capital expenditures totaled $56 million in third quarter -Full-year forecast remains at $245 million •Effective tax rate of 23% -Expected full-year rate remains at approximately 21% -Q4 rate expected to be 26-27% •Trade Working Capital1 remains ahead of target -17.5% versus target of 17.7% •Free cash flow2 generation of $155 million -Year-to-date free cash flow of $252 million -Full-year free cash flow estimate of $300-$350 million 1 Trade Working Capital defined as trade accounts receivables plus inventories minus trade accounts payables; calculated on a 13-month rolling basis. 2 Definition of free cash flow: operating cash less capital expenditures and other items Ashland has deemed non-operational. 12 Global Restructuring Program Update •Approximately $80 million in annualized costs savings achieved through the third quarter -Continue to expect more than half of run-rate savings by end of FY14 -Estimated book costs remain $140-$160 million; estimated cash costs remain $120-$140 million •Objectives completed to date: -Over half of planned job eliminations completed -Supply chain integration completed -Reorganized ASI and APM now reported; historical results for prior two years released in early July -Transition services agreement reached with CD&R •Covers roughly half of stranded costs from AWT transaction Efficient operating model to drive growth and improved financial performance 13 Creating Shareholder Value •Strong underlying catalysts support share price appreciation -ASI growth and margin expansion -Continued strong operating performance leading to earnings growth -Global restructuring program leading to $200 million in cost savings -ASH overall margin targetexceeding 20%, placing among top-quartile of peers •Remain committed to $1.35 billion share buyback program as shares remain undervalued •AWT transaction after-tax proceeds of ~$1.4 billion, primarily to be used for share buyback -$750 million accelerated share repurchase program -$250 million 10b5-1 program Continue taking steps to becoming the world’s best specialty chemicals company Appendix A:
